ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 25 is allowable because the prior art of record fails to teach or suggest a compression-molded circuit board of a camera module which comprises a light-sensitive chip comprising a light-sensitive chip body and a plurality of light-sensitive conductive members, being provided on top of the light- sensitive chip body, comprising: at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members being integrally compression-molded on said reinforcing plate by compression-molding; an electroplating circuit, integrally provided on said at least one circuit board body, comprising one or more conductive members being molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi- layer structure; one or more electrical components mounted on said at least one circuit board body and connected with said one or more conductive members to form a circuit having a wiring width ranged from 0.01 mm to 0.09 mm; and wherein said compression-molded circuit board is formed integrally by compression-molding that said reinforcing plate is provided on a molding die while said electroplating circuit is added into the molding die, and then said circuit board conductive members is added together with an epoxy resin material into the molding die for flowing and filling an inner cavity of the molding die under an effective pressure, wherein while the temperature of the molding die is continuously increased until the 
Claim 29 is allowable because the prior art of record fails to teach or suggest a compression-molded circuit board of a camera module which comprises a light-sensitive chip comprising a light-sensitive chip body and a plurality of light-sensitive conductive members, being provided on top of the light- sensitive chip body, comprising: at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members being integrally compression-molded on said reinforcing plate by compression-molding; wherein said compression-molded circuit board is formed integrally by compression-molding that said reinforcing plate is provided on a molding die while said electroplating circuit is added into the molding die, and then said circuit board conductive members is added together with an epoxy resin material into the molding die for flowing and filling an inner cavity of the molding die under an effective pressure, wherein while the temperature of the molding die is continuously increased until the epoxy resin material crosslinked and a molecular weight thereof increased, the epoxy resin material loses a flowability thereof and is solidified to form said one or more laminated epoxy resin members integrally compression-molded on said reinforcing plate in the mutli-layer structure to form said circuit board body, thereafter said electrical components being mounted and connected with said conductive members to form said compression- molded circuit board, wherein said one or more conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner that one outer layer of said one or more laminated epoxy resin members, one inner layer of said one or more laminated epoxy resin members are laminated on said reinforcing plate, two or more said layers of said one or more conductive members are laminated between said inner layer of said one or more laminated epoxy resin members and said outer layer of said one or more laminated epoxy resin members, and at least one middle layer of said one or more laminated epoxy resin members are laminated between each two layers of said one or more conductive members while one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said laminated epoxy resin member to connect with said two or more layers of said one or more conductive members and said one or more electrical components respectively to form said circuit, in combination with the other elements of the claim.  The closest prior art of record, Nakagiri in view of Ogden and further in view of Chang teaches a circuit board of a camera module with reduced thickness and wiring width which comprises an electroplating circuit, however, the combination fails to teach or suggest “at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members being integrally compression-molded on said reinforcing plate by compression-molding; wherein said compression-molded circuit board is formed integrally by compression-molding that said reinforcing plate is provided on a molding die while said electroplating circuit is added into the molding die, and then said circuit board conductive members is added together with an epoxy resin material into the molding die for flowing and filling an inner cavity of the molding die under an effective pressure, wherein while the temperature of the molding die is continuously increased until the epoxy resin material crosslinked and a molecular weight thereof increased, the epoxy resin material loses a flowability thereof and is solidified to form said one or more laminated epoxy resin members integrally compression-molded on said reinforcing plate in the mutli-layer structure to form said circuit board body, thereafter said electrical components being mounted and connected with said conductive members to form said compression- molded circuit board in such a manner that, said one or more conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit” as currently claimed.	Claim 31 is allowable because the prior art of record fails to teach or suggest a camera module, comprising: a compression-molded circuit board, which comprises: at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members being integrally compression- molded on said reinforcing plate by compression-molding; an electroplating circuit, integrally provided on said at least one circuit board body, comprising one or more conductive members molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi-layer structure; a plurality of circuit board conductive members provided on said at least one circuit board body and connected with said circuit provided on said at least one circuit board body to form said compression-molded circuit board having a thickness ranged from 0.1 mm to 0.6 mm, wherein said compression-molded circuit board is formed integrally by compression-molding that said reinforcing plate is provided on a molding die while said electroplating circuit is added into the molding die, and then said circuit board conductive members is added together with an epoxy resin material into the molding die for flowing and filling an inner cavity of the molding die under an effective pressure, wherein while the temperature of the molding die is continuously increased until the epoxy resin material crosslinked and a molecular weight thereof increased, the epoxy resin material loses a flowability thereof and is solidified to form said one or more laminated epoxy resin members integrally compression-molded on said reinforcing plate in the mutli-layer structure to form said circuit board body, thereafter said electrical components being mounted and connected with said conductive members to form said compression-molded circuit board, in combination with the other elements of the claim.  
Claims 32-43 are allowable based on their dependence on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696